Citation Nr: 0717396	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-35 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In response to a November 2003 RO inquiry, the veteran 
notified the RO in January 2004 of the last names of three 
soldiers whose deaths he witnessed.  

In the appealed July 2004 rating decision, the RO discussed 
one of the names cited by the veteran but indicated that "a 
search of Vietnam casualty reports on the Internet" revealed 
that the only soldier with that last name to have died in 
Vietnam died prior to the veteran's dates of service in 
Vietnam.  While references were made to the other two names, 
no action was apparently taken.  

The Board finds the RO's action to be inadequate in several 
respects.  First, it addresses only one of the names cited by 
the veteran.  Second, an internet search for military 
information is not an acceptable substitute to development 
through the United States Joint Services Records Research 
Center (JSRRC) (previously the U.S. Armed Services Center for 
Research of Unit Records), which remains to be accomplished 
in this case.  

Also, the Board notes that, in his March 2006 hearing 
testimony, the veteran indicated that he was still receiving 
treatment for PTSD from the VA Medical Center (VAMC) in 
Richmond, Virginia.  The most recent documentation from that 
facility presently contained in the claims file dates from 
January 2005; however, efforts to obtain updated records are 
required under 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The Richmond VAMC should be 
contacted, and all records of mental 
health treatment dated since January 2005 
should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

2.  Then, the JSRRC should be contacted 
for verification of the veteran's claimed 
stressors (e.g., the three soldiers whose 
deaths he has described), as well as 
copies of his unit records from his 
service in the Republic of Vietnam.  This 
request should include the last names of 
the three soldiers, as indicated in the 
aforementioned January 2004 statement.  
All documentation received pursuant to 
this inquiry should be added to the 
claims file.  

3.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and likely etiology of the claimed 
psychiatric disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  If PTSD is 
diagnosed and found to be attributable to 
a service stressor(s), the examiner 
should so state.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.  

4.  After completion of the above 
development, the veteran's claim of 
service connection for PTSD should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


